EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Russell Magaziner on 12/4/2021.

The application has been amended as follows: 
6. (Currently Amended) An energy device, comprising:
an electrode comprising a ceramic sheet, wherein the ceramic comprises lithium, wherein the sheet is porous, wherein porosity of the sheet is such that pores open to surfaces of the sheet and pores open to one another and are connected to one another within the sheet forming passages that wind and branch through the sheet; and
a solid electrolyte comprising lithium overlaying a first major surface of the porous sheet of the electrode and extending into the passages of the sheet, 
the solid electrolyte is also overlaying a second major surface of the sheet of the electrode, and wherein the solid electrolyte extends through the passages and connects together the solid electrolyte overlaying the first and second surfaces.
Claim 8: (Canceled) 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art is silent to teach a ceramic lithium electrode and solid electrolyte energy device which comprises the solid electrolyte on a first and second major surface wherein the electrolyte material extends into the passages to connect the surfaces.

Anandan teaches a solid state battery having pores in the electrode that allow for ion conducting material to penetrate therein [Abstract]. The energy device produced through an in-situ formation of solid electrolyte has improved electrode/electrolyte grain boundary resistance and ionic transport when compared to conventional solid state batteries (SSB) [0029]. The electrode is taught to be in use for a lithium ion battery wherein the cathode material is selectable of LCO material [0032]. The electrodes are selectable from materials that have been pre-fabricated and the specific material selection of the electrode is not a vital selection to the invention of the prior art [0031-0032]; it is interpreted that any art recognized materials usable for the purposes of electrodes of SSBs would be obvious to substitute for the explicit example materials presented in the prior art. Electrolyte material is exemplified to comprise lithium material such as LiRAP which has a melting temperature of 282oC [0032-0033]. The first overlaying surface is interpreted to be the solid electrolyte layer (26) [Fig 2]. 
The electrodes are porous and comprise channels that may run along the x, y, or z axis [0034]. The prior art teaches the level of porosity to be obvious to optimize as well as the dimension of the pores in order to improve the penetration characteristics therein [0034]. The channels are taught to be capable of being formed in an interconnected manner [0034]. Pores may be formed in a random or regular fashion, or in a pattern [0034]. The electrolyte is taught to be temporarily liquid phase and then solidifies within the pores to form a continuous path of ionic movement within the battery [0034]. 
The assembly of Anandan comprises a standard electrode/separator/electrolyte formation that is contained within a casing material. Anandan does not teach a second electrolyte on the second major surface of the lithium ceramic electrode. Anandan teaches the pore dimensions and level of porosity can . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J YANCHUK whose telephone number is (571)270-7343. The examiner can normally be reached M-Th 10a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/STEPHEN J YANCHUK/Primary Examiner, Art Unit 1723